
	

113 S1012 IS: Medicare Audit Improvement Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1012
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Blunt (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve operations of recovery auditors under the Medicare integrity program,
		  to increase transparency and accuracy in audits conducted by contractors, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Medicare Audit Improvement Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Combined additional documentation request
				limit.
					Sec. 3. Improvement of recovery auditor operations.
					Sec. 4. Greater transparency of recovery auditor
				performance.
					Sec. 5. Accurate payment for rebilled claims.
					Sec. 6. Requirement for physician validation for medical
				necessity denials.
					Sec. 7. Assuring due process in application of guidelines for
				reopening and revision of determinations.
				
			2.Combined
			 additional documentation request limit
			(a)Establishment of
			 limits per hospitalThe
			 Secretary of Health and Human Services shall establish a process under which
			 the number of additional documentation requests made to a hospital (as defined
			 in subsection (c)(3)) by Medicare contractors (as defined in subsection (c)(1))
			 pursuant to prepayment and postpayment audits that require a hospital to submit
			 a medical record for audit purposes, as required under chapter 3 of the
			 Medicare Program Integrity Manual, or otherwise, shall be subject to a single,
			 combined maximum limit of additional documentation requests per year for the
			 Medicare contractors specified in subsection (c)(1). However, such maximum
			 limit shall be applied incrementally as a limit for requests for additional
			 documentation in 45-day periods during the year so that the maximum number of
			 such requests in a 45-day period is 500 or, in the case of a hospital that
			 receives less than $100,000,000 in Medicare inpatient hospital payments in the
			 previous year, 350.
			(b)Establishment of
			 percentage-Based limits per claim typeIn addition to the limit
			 established under subsection (a), the Secretary shall establish a distinct
			 additional documentation request limit for each hospital claim type (as defined
			 in subsection (c)(2)) for each hospital for a 45-day period in a year. For a
			 hospital for each hospital claim type for a 45-day period in a calendar year,
			 the additional documentation request limit under this subsection for a claim
			 type shall be 2 percent of the total number of hospital discharges for such
			 hospital for the previous calendar year divided by 8.
			(c)DefinitionsIn
			 this section:
				(1)Medicare
			 contractorThe term Medicare contractor means any of
			 the following:
					(A)A Medicare
			 administrative contractor under section 1874A of the Social Security Act (42
			 U.S.C. 1395kk), including a fiscal intermediary and a carrier under sections
			 1816 and 1842, respectively.
					(B)A recovery audit
			 contractor under section 1893(h) of such Act (42 U.S.C. 1395ddd(h)).
					(C)A Comprehensive
			 Error Rate Testing (CERT) program contractor with a contract with the Secretary
			 of Health and Human Services to review error rates under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.).
					(2)Hospital claim
			 typeEach of the following shall be considered a separate
			 hospital claim type:
					(A)IPPSA
			 claim for payment under section 1886(d) of the Social Security Act (42 U.S.C.
			 1395ww(d)) made by a hospital for furnishing inpatient hospital
			 services.
					(B)Outpatient
			 hospital servicesA claim for payment under section 1833(t) of
			 such Act (42 U.S.C. 1395l(t)) made by a hospital for furnishing covered OPD
			 services.
					(C)CAH
			 servicesA claim for payment
			 for inpatient or outpatient critical access hospital services, whether under
			 section 1814(l) of such Act (42 U.S.C. 1395f(l)) or under section 1834(g) of
			 such Act (42 U.S.C. 1395m(g)).
					(D)Inpatient
			 rehabilitation servicesA claim for payment under section 1886(j)
			 of such Act (42 U.S.C. 1395ww(j)) made by a hospital for furnishing inpatient
			 rehabilitation services.
					(E)Other inpatient
			 servicesA claim for payment under any other provision of section
			 1886 of such Act (42 U.S.C. 1395ww) made by a hospital for furnishing inpatient
			 hospital services, such as subsection (s) (relating to inpatient hospital
			 services furnish by a psychiatric hospital) or subsection (m) (relating to
			 inpatient hospital services furnish by a long term care hospital).
					(F)Skilled nursing
			 facility servicesA claim for payment under section 1888(e) of
			 such Act (42 U.S.C. 1395yy(e)) made by a hospital for furnishing covered
			 skilled nursing facility services.
					(3)HospitalThe term hospital means the
			 campus of a hospital (as defined in subsection (e) of section 1861 of the
			 Social Security Act (42 U.S.C. 1395x)) or of a psychiatric hospital (as defined
			 in subsection (f) of such section), a comprehensive outpatient rehabilitation
			 facility (as defined in subsection (cc)(2) of such section), a critical access
			 hospital (as defined in subsection (mm) of such section), or a long-term care
			 hospital (as defined in subsection (ccc) of such section), as identified by the
			 tax identification number of the hospital, and includes all inpatient hospital
			 facilities under such number located in the same area as such campus.
				(d)Effective
			 dateThis section takes effect on the date of the enactment of
			 this Act and shall apply with respect to claims submitted for payment under
			 title XVIII of the Social Security Act for items or services furnished by
			 providers of services or suppliers on or after the first day of the first month
			 beginning 60 days after the date of the enactment of this Act.
			3.Improvement of
			 recovery auditor operations
			(a)Recovery
			 auditors
				(1)In
			 generalSection 1893(h) of the Social Security Act (42 U.S.C.
			 1395ddd(h)) is amended by adding at the end the following new paragraph:
					
						(10)Mandatory terms
				and conditions under contracts with recovery audit contractorsIn
				addition to such other terms and conditions as the Secretary may require under
				contracts with recovery audit contractors under this subsection with respect to
				a hospital, including a psychiatric hospital (as defined in section 1861(f)),
				the Secretary shall ensure each of the following requirements are included
				under such contracts:
							(A)Penalties for
				certain compliance failures
								(i)In
				generalEach such contract shall provide for the imposition of
				financial penalties by the Secretary under such contract in the case of any
				recovery audit contractor with respect to which the Secretary determines there
				is a pattern of failure by such contractor to meet any program requirement
				described in clause (ii). The Secretary shall establish the amount of financial
				penalties and the periodicity under which such penalties shall be imposed under
				this subparagraph, in no case less often than annually.
								(ii)Program
				requirement describedFor purposes of this subparagraph, each of
				the following requirements under the statement of work for a recovery audit
				contractor constitutes a program requirement with respect to which failure to
				meet such requirement shall result in the imposition of a financial penalty
				under clause (i):
									(I)Audit
				deadlineCompleting a determination with respect to each audit of
				a hospital the recovery audit contractor conducts within the timeframes
				applicable under guidelines of the Secretary.
									(II)Timely
				communicationIn the case of a denial of a claim of a hospital,
				furnishing the hospital the required notice of the pending denial in a timely
				fashion consistent with claims and appeals timeframes specified in guidelines
				of the Secretary.
									(B)Penalty for
				overturned appeals
								(i)In
				generalEach such contract shall require a recovery audit
				contractor to pay a fee to the prevailing party in the case of a claim denial
				that is overturned on appeal.
								(ii)Fee
				amountThe amount of the fee payable by a recovery audit
				contractor to a prevailing party under clause (i) shall be determined under a
				fee schedule established by the Secretary for such purpose. The amount of such
				fee under such fee schedule shall reflect the cost incurred by a typical
				hospital in appealing a claim denied by a recovery audit contractor.
								(C)Postpayment and
				prepayment audits
								(i)Requiring focus
				on widespread payment errors
									(I)In
				generalThe Secretary shall not approve the conduct of a
				postpayment or prepayment medical necessity audit by a recovery audit
				contractor unless such review addresses a widespread payment error rate (as
				defined in clause (ii)).
									(II)Cessation of
				auditA recovery audit contractor that commences an audit under
				subclause (I) shall cease such audit or any similar audits, if upon annual
				review, the applicable payment error rate is no longer a widespread payment
				error rate (as so defined).
									(ii)Widespread
				payment error rate defined
									(I)In
				generalIn this subparagraph, the term widespread payment
				error rate means, with respect to medical necessity reviews conducted by
				a recovery audit contractor, a payment error rate that exceeds the rate
				specified in subclause (II) for a particular medical necessity audit determined
				by the Secretary using a statistically significant sampling of claims submitted
				by hospitals in the jurisdiction of the recovery audit contractor and adjusted
				to take into account claim denials overturned on appeal.
									(II)Rate
				specifiedThe rate specified in this subclause is 40 percent,
				except that the Secretary shall annually evaluate such rate and reduce it as
				necessary to account for changes in payment error rates with the aim of
				continued, steady improvement of billing practices.
									(D)Guidelines for
				prepayment review
								(i)In
				generalA recovery audit contractor may conduct prepayment review
				only in the manner provided under prepayment review guidelines (described in
				clause (ii)) established by the Secretary.
								(ii)Consistent
				prepayment review guidelinesFor purposes of prepayment review
				activities authorized under this subsection and section 1874A(h) (relating to
				prepayment review by medicare administrative contractors), the Secretary shall
				establish guidelines under which consistent criteria for minimum payment error
				rates or improper billing practices occasion prepayment review by contractors
				under this subsection and section 1874A. Such guidelines shall include criteria
				and timeframes for termination of prepayment
				review.
								.
				(2)Conforming
			 amendment to apply financial penalties imposed on recovery contractors to the
			 trust fundsSection 1893(h)(2) of the Social Security Act (42
			 U.S.C. 1395ddd(h)(2)) is amended by inserting , and amounts collected by
			 the Secretary under paragraph (10)(A)(i) (relating to financial penalties for
			 contractor compliance failures), after paragraph
			 (1)(C).
				(b)Conforming
			 amendment for medicare administrative contractorsSection 1874A
			 of the Social Security Act (42 U.S.C. 1395kk–1) is amended by adding at the end
			 the following new subsection:
				
					(h)Mandatory terms
				and conditions under contracts with medicare administrative
				contractorsIn addition to such other terms and conditions as the
				Secretary may require under contracts with medicare administrative contractors
				under this section with respect to a hospital, including a psychiatric hospital
				(as defined in section 1861(f)), the Secretary shall ensure each of the
				following requirements are included under such contracts:
						(1)Postpayment and
				prepayment audits
							(A)Requiring focus
				on widespread payment errors
								(i)In
				generalThe Secretary shall not approve the conduct of a
				postpayment or prepayment medical necessity audit by a medicare administrative
				contractor unless such review addresses a widespread payment error rate (as
				defined in subparagraph (B)).
								(ii)Cessation of
				auditA medicare administrative contractor that commences an
				audit under clause (i) shall cease such audit or any similar audits, if upon
				annual review, the applicable payment error rate is no longer a widespread
				payment error rate (as so defined).
								(B)Widespread
				payment error rate definedIn this paragraph, the term
				widespread payment error rate means, with respect to medical
				necessity reviews conducted by a medicare administrative contractor, a payment
				error rate of 40 percent or greater for a particular medical necessity audit
				determined by the Secretary using a statistically significant sampling of
				claims submitted by hospitals in the jurisdiction of the medicare
				administrative contractor and adjusted to take into account claim denials
				overturned on appeal.
							(2)Guidelines for
				prepayment reviewA medicare administrative contractor may only
				conduct prepayment review in the manner provided under prepayment review
				guidelines established by the Secretary under section
				1893(h)(10)(D)(ii).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into or renewed with recovery audit contractors under section 1893(h)
			 of the Social Security Act (42 U.S.C. 1395ddd(h)) and medicare administrative
			 contractors under section 1874A of the Social Security Act (42 U.S.C. 1395kk–1)
			 on or after the date of the enactment of this Act.
			4.Greater
			 transparency of recovery auditor performance
			(a)Annual
			 publication of relevant performance informationSection 1893(h)
			 of the Social Security Act (42 U.S.C. 1395ddd(h)), as amended by section 3(a),
			 is further amended by adding at the end the following new paragraph:
				
					(11)Information on
				recovery audit contractor performanceWith respect to each
				recovery audit contractor with a contract under this section for a contract
				year, the Secretary shall publish on the Internet website of the Centers for
				Medicare & Medicaid Services the following information with respect to the
				performance of each such recovery audit contractor:
						(A)Publicly
				available information on audit rates, denials, and appeals
				outcomesWith respect to the performance of each such recovery
				audit contractor during a contract year, the Secretary shall post on such
				Internet website the following information:
							(i)AuditsThe
				aggregate number of claims audited by the recovery audit contractor during the
				contract year involved, as well as the number of audits of each of the
				following audit types (each in this paragraph referred to as an audit
				type):
								(I)Automated.
								(II)Complex.
								(III)Medical
				necessity review.
								(IV)Part A
				claims.
								(V)Part B
				claims.
								(VI)Durable medical
				equipment claims.
								(VII)Part A medical
				necessity.
								(ii)ADR
				requestsThe aggregate number of requests for medical records,
				referred to as additional documentation requests, for each audit type during
				the contract year involved.
							(iii)DenialsThe
				aggregate number of denials for each audit type made by the recovery audit
				contractor during the contract year involved.
							(iv)Denial
				ratesThe denial rate of the recovery audit contractor during the
				contract year involved for part A claims, part B claims, and durable medical
				equipment claims for each audit type during the contract year involved.
							(v)AppealsThe
				aggregate number of appeals filed by providers of services and suppliers with
				respect to denials for each audit type made by the recovery audit contractor
				during the contract year involved.
							(vi)Appeals
				ratesThe aggregate rate of appeals filed by providers of
				services and suppliers with respect to denials for each audit type made by the
				recovery audit contractor during the contract year involved.
							(vii)Appeals volume
				and outcomes at each of the 5 stages of appealFor claims denied
				by a recovery audit contractor, the number of claims during the contract year
				that were appealed by the provider, the number of concluded appeals that did
				not advance to a subsequent appeals stage, and the number and percentage of
				completed appeals that were decided in favor of the provider, for each level of
				appeal as follows:
								(I)Reconsideration by
				the relevant medicare contractor.
								(II)Redetermination
				by a qualified independent contractor.
								(III)Administrative
				law judge hearing.
								(IV)Medicare Appeals
				Council review.
								(V)United States
				District Court judicial review.
								(viii)Net denials;
				net denial ratesThe net denials for each audit type, calculated
				as the number of denials for such audit type under clause (iii) minus the
				number of such denials that are overturned on appeal and the net denial rate
				for each audit type, calculated in the same manner as denial rates under clause
				(iv) but subtracting from denials those denials that are overturned on
				appeal.
							(B)Public
				availability of independent performance evaluationThe Secretary
				shall make available on such Internet website the results of any performance
				evaluation with respect to each recovery audit contractor conducted by an
				independent entity selected by the Secretary for such purpose. Each performance
				evaluation shall include in its results for posting on such Internet website a
				determination of annual error rates of the recovery audit contractor for each
				audit type and the net denials and net denial rates described in subparagraph
				(A)(viii).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contracts entered into or renewed with recovery audit contractors under section
			 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)) on or after the date
			 of the enactment of this Act.
			5.Accurate payment
			 for rebilled claims
			(a)Rebilling under
			 part b inpatient claims denied based on site of service where services found
			 medically necessary at the outpatient level
				(1)Recovery
			 auditorsSection 1893(h) of the Social Security Act (42 U.S.C.
			 1395ddd(h)), as amended by sections 3(a) and 4(a), is further amended by adding
			 at the end the following new paragraph:
					
						(12)Treatment of
				resubmission of specified claims as original claims
							(A)Treatment as
				original claimThe resubmission of a specified claim (as defined
				in subparagraph (C)) shall be deemed to be an original claim for purposes
				of—
								(i)payment under part
				B; and
								(ii)provisions under
				this title relating to—
									(I)the authority of a
				hospital to resubmit a claim for payment under the appropriate section of this
				title; and
									(II)requirements for
				the timely submission of claims, including under sections 1814(a), 1842(b)(3),
				and 1835(a).
									(B)Payment for
				items and services under resubmitted claimPayment shall be made
				for a specified claim resubmitted under subparagraph (A) for all the items and
				services furnished for which payment may be made under part B.
							(C)DefinitionsIn
				this paragraph:
								(i)Specified
				claim
									(I)In
				generalThe term specified claim means a claim
				submitted by a hospital for payment under part A for inpatient hospital
				services which a recovery audit contractor (or entity adjudicating a provider
				appeal of a Medicare claim denied payment by a recovery audit contractor)
				determines, subject to subclause (II), that the inpatient hospital services
				were not medically necessary and reasonable under section 1862(a)(1)(A).
									(II)Requirements
				for determinationA recovery audit contractor or entity
				adjudicating such provider appeal shall, before completing a determination
				described in subclause (I), assess and make a specific finding as to whether
				the denied inpatient hospital services were medically necessary and reasonable
				in an outpatient setting of the hospital.
									(ii)ResubmissionThe
				term resubmission includes, with respect to a specified claim of a
				hospital, the submission by the hospital of a new claim or of an adjusted
				original
				claim.
								.
				(2)Conforming
			 amendment for medicare administrative contractorsSubsection (h)
			 of section 1874A of the Social Security Act (42 U.S.C. 1395kk–1), as added by
			 section 3(b), is further amended by adding at the end the following new
			 paragraph:
					
						(3)Treatment of
				resubmission of specified claims as original claims
							(A)Treatment as
				original claimThe resubmission of a specified claim (as defined
				in subparagraph (C)) shall be deemed to be an original claim for purposes
				of—
								(i)payment under part
				B; and
								(ii)provisions under
				this title relating to—
									(I)the authority of a
				hospital to resubmit a claim for payment under the appropriate section of this
				title; and
									(II)requirements for
				the timely submission of claims, including under sections 1814(a), 1842(b)(3),
				and 1835(a).
									(B)Payment for
				items and services under resubmitted claimPayment shall be made
				for a specified claim resubmitted under subparagraph (A) for all the items and
				services furnished for which payment may be made under part B.
							(C)DefinitionsIn
				this paragraph:
								(i)Specified
				claim
									(I)In
				generalThe term specified claim means a claim
				submitted by a hospital for payment under part A for inpatient hospital
				services which a medicare administrative contractor (or entity adjudicating a
				hospital appeal of a Medicare claim denied payment by a medicare administrative
				contractor) determines, subject to subclause (II), that the inpatient hospital
				services were not medically necessary and reasonable under section
				1862(a)(1)(A).
									(II)Requirements
				for determinationA medicare administrative contractor or entity
				adjudicating such provider appeal shall, before completing a determination
				described in subclause (I), assess and make a specific finding as to whether
				the denied inpatient hospital services were medically necessary and reasonable
				in an outpatient setting of the hospital.
									(ii)ResubmissionThe
				term resubmission includes, with respect to a specified claim of a
				hospital, the submission by the hospital of a new claim or of an adjusted
				original
				claim.
								.
				(3)Conforming
			 amendment for cert contractors
					(A)Treatment of
			 resubmission of specified claims as original claimsA
			 Comprehensive Error Rate Testing (CERT) program contractor with a contract with
			 the Secretary of Health and Human Services to review error rates under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) shall deem the
			 resubmission of a specified claim (as defined in subparagraph (C)) as an
			 original claim for purposes of—
						(i)payment under part
			 B of such title XVII; and
						(ii)provisions under
			 such title relating to—
							(I)the authority of a
			 hospital to resubmit a claim for payment under the appropriate section of such
			 title; and
							(II)requirements for
			 the timely submission of claims, including under sections 1814(a), 1842(b)(3),
			 and 1835(a) of such Act (42 U.S.C. 1395f(a), 1395u(b)(3), and 1395n(a),
			 respectively).
							(B)Payment for
			 items and services under resubmitted claimPayment shall be made
			 for a specified claim resubmitted under subparagraph (A) for all the items and
			 services furnished for which payment may be made under part B of such title
			 XVIII.
					(C)DefinitionsIn
			 this paragraph:
						(i)Specified
			 claim
							(I)In
			 generalThe term specified claim means a claim
			 submitted by a hospital (as defined in section 1861(e) of such Act (42 U.S.C.
			 1395x(e))) for payment under title XVIII of such Act for inpatient hospital
			 services which a Comprehensive Error Rate Testing (CERT) program contractor (or
			 entity adjudicating a hospital appeal of a Medicare claim denied payment by a
			 CERT program contractor) determines the inpatient hospital services were not
			 medically necessary and reasonable under section 1862(a)(1)(A) of such Act (42
			 U.S.C. 1395y(a)(1)(A)).
							(II)Requirements
			 for determinationA CERT program contractor or entity
			 adjudicating such provider appeal shall, before completing a determination
			 described in subclause (I), assess and make a specific finding as to whether
			 the denied inpatient hospital services were medically necessary and reasonable
			 in an outpatient setting of the hospital.
							(ii)ResubmissionThe
			 term resubmission includes, with respect to a specified claim of a
			 hospital, the submission by the hospital of a new claim or of an adjusted
			 original claim.
						(iii)Effective
			 dateThe amendments made by paragraphs (1) and (2), and the
			 provisions of paragraph (3), shall apply to contracts entered into or renewed
			 with recovery audit contractors under section 1893(h) of the Social Security
			 Act (42 U.S.C. 1395ddd(h)), medicare administrative contractors under section
			 1874A of the Social Security Act (42 U.S.C. 1395kk–1) and Comprehensive Error
			 Rate Testing (CERT) program contractors, respectively, on or after the date of
			 the enactment of this Act.
						(b)Treatment of
			 audited claims as reopened
				(1)Recovery
			 auditorsSection 1893(h)(4) of the Social Security Act (42 U.S.C.
			 1395ddd(h)(4)) is amended by adding after and below subparagraph (B) the
			 following: For purposes of the ability of a hospital to resubmit a claim
			 for payment under the appropriate section of this title and for purposes of
			 requirements for the timely submission of claims by hospitals, including under
			 sections 1814(a), 1842(b)(3), and 1835(a), any claim that is the subject of an
			 audit by a recovery audit contractor with a contract under this section shall
			 be deemed to be a reopened claim. Such reopened claims are not subject to the
			 timely filing limitations under such sections (and related regulations) and
			 shall be adjusted and paid without regard to such timely filing
			 limitations..
				(2)Conforming
			 amendment for medicare administrative contractorsSection
			 1874A(h) of the Social Security Act (42 U.S.C. 1395kk–1(h)), as added by
			 section 3(b) and as amended by subsection (a)(2), is further amended by adding
			 at the end the following new paragraph:
					
						(4)Treatment of
				audited claims as reopenedFor purposes of the ability of a hospital
				to resubmit a claim for payment under the appropriate provisions of this title
				and for purposes of requirements for the timely submission of claims by
				hospitals, including under sections 1814(a), 1842(b)(3), and 1835(a), any claim
				that is the subject of an audit by a medicare administrative contractor with a
				contract under this section shall be deemed to be a reopened claim. Such
				reopened claims are not subject to the timely filing limitations under such
				sections (and related regulations) and shall be adjusted and paid without
				regard to such timely filing
				limitations.
						.
				(3)Conforming
			 amendment for CERT contractors
					(A)Treatment of
			 audited claims as reopenedAny claim made for payment for services
			 furnished by a hospital under title XVIII of the Social Security Act (42 U.S.C.
			 1395 et seq.) that is the subject of an audit by a Comprehensive Error Rate
			 Testing (CERT) program contractor with a contract with the Secretary of Health
			 and Human Services shall be deemed to be a reopened claim for purposes of the
			 ability of such hospital to resubmit a claim for payment under the appropriate
			 provisions of such title XVIII and for purposes of requirements for the timely
			 submission of claims by hospitals under such title XVIII, including under
			 sections 1814(a), 1842(b)(3), and 1835(a) of the Social Security Act (42 U.S.C.
			 1395f(a), 1395u(b)(3), and 1395n(a), respectively). Such reopened claims are
			 not subject to the timely filing limitations under such sections (and related
			 regulations) and shall be adjusted and paid without regard to such timely
			 filing limitations.
					(B)DefinitionIn
			 this paragraph, the term hospital has the meaning given such term
			 in subsection (e) of section 1861 of the Social Security Act (42 U.S.C. 1395x),
			 and includes a psychiatric hospital as defined in subsection (f) of such
			 section.
					(4)Effective
			 dateThe amendments made by paragraphs (1) and (2), and the
			 provisions of paragraph (3), shall take effect on the date of the enactment of
			 this Act and apply to claims subject to audit on or after September 1,
			 2010.
				6.Requirement for
			 physician validation for medical necessity denials
			(a)Recovery
			 auditorsSection 1893(h) of the Social Security Act (42 U.S.C.
			 1395ddd(h)), as amended by sections 3(a), 4(a), and 6(a)(1), is further amended
			 by adding at the end the following new paragraph:
				
					(13)Physician
				validation of medical necessity denials made by non-physician
				reviewers
						(A)In
				generalEach contract under this section for a recovery audit
				contractor shall require that a physician (as defined in section 1861(r)(1))
				review each denial of a claim for medical necessity when a medical necessity
				review of such claim is performed and a denial is made by an employee of the
				contractor who is not a physician (as so defined).
						(B)Determination;
				validationA physician reviewing a claim under subparagraph (A)
				shall—
							(i)make a
				determination whether the denial of the claim under the medical necessity
				review by the non-physician employee is appropriate;
							(ii)sign and certify
				such determination; and
							(iii)append such
				signed and certified determination to the claim file.
							(C)Treatment as
				medically necessaryA claim with respect to which a denial has
				been made as described in subparagraph (A) for which the physician determines
				the denial is not appropriate under subparagraph (B) shall be deemed to be
				medically necessary.
						(D)Medical
				necessity review definedIn this paragraph, the term
				medical necessity review means, with respect to an audit of a
				claim of a provider of services or supplier, a review conducted by a recovery
				audit contractor for the purpose of determining whether an item or service
				furnished for which the claim is filed by such provider of services or supplier
				is reasonable and necessary for the diagnosis or treatment of illness or injury
				under section
				1862(a)(1)(A).
						.
			(b)Conforming
			 amendment to medicare administrative contractorsSubsection (h)
			 of section 1874A of the Social Security Act (42 U.S.C. 1395kk–1), as added by
			 section 3(b) and as amended by subsections (a)(2) and (b)(2) of section 6, is
			 further amended by adding at the end the following new paragraph:
				
					(5)Physician
				validation of medical necessity denials made by non-physician
				reviewers
						(A)In
				generalA physician (as defined in section 1861(r)(1)) shall
				review each denial of a claim for medical necessity when a medical necessity
				review of such claim is performed and a denial is made by an employee of the
				contractor who is not a physician (as so defined).
						(B)Determination;
				validationA physician reviewing a claim under subparagraph (A)
				shall—
							(i)make a
				determination whether the denial of the claim under the medical necessity
				review by the non-physician employee is appropriate;
							(ii)sign and certify
				such determination; and
							(iii)append such
				signed and certified determination to the claim file.
							(C)Treatment as
				medically necessaryA claim with respect to which a denial has
				been made as described in subparagraph (A) for which the physician determines
				the denial is not appropriate under subparagraph (B) shall be deemed to be
				medically necessary.
						(D)Medical
				necessity review definedIn this paragraph, the term
				medical necessity review means, with respect to an audit of a
				claim of a provider of services or supplier, a review conducted by a medicare
				administrative contractor for the purpose of determining whether an item or
				service furnished for which the claim is filed by such provider of services or
				supplier is reasonable and necessary for the diagnosis or treatment of illness
				or injury under section
				1862(a)(1)(A).
						.
			(c)Conforming
			 requirement for CERT contractors
				(1)Contract
			 requirement for physician validation of medical necessity denials made by
			 non-physician reviewersThe Secretary of Health and Human
			 Services shall require under each contract with a Comprehensive Error Rate
			 Testing (CERT) program contractor to review error rates under title XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.) that the CERT program
			 contractor ensure that a physician (as defined in section 1861(r)(1) of such
			 Act (42 U.S.C. 1395x(r)(1))) reviews each denial of a claim for medical
			 necessity when a medical necessity review of such claim is performed and a
			 denial is made by an employee of the contractor who is not a physician (as so
			 defined).
				(2)Determination;
			 validationA physician reviewing a claim under paragraph (1)
			 shall—
					(A)make a
			 determination whether the denial of the claim under the medical necessity
			 review by the non-physician employee is appropriate;
					(B)sign and certify
			 such determination; and
					(C)append such signed
			 and certified determination to the claim file.
					(3)Treatment as
			 medically necessaryA claim with respect to which a denial has
			 been made as described in paragraph (1) for which the physician determines the
			 denial is not appropriate under paragraph (2) shall be deemed to be medically
			 necessary.
				(4)Medical
			 necessity review definedIn this subsection, the term
			 medical necessity review means, with respect to an audit of a
			 claim of a provider of services or supplier, a review conducted by a CERT
			 program contractor for the purpose of determining whether an item or service
			 furnished for which the claim is filed by such provider of services or supplier
			 is reasonable and necessary for the diagnosis or treatment of illness or injury
			 under section 1862(a)(1)(A) of the Social Security Act (42 U.S.C.
			 1395y(a)(1)(A)).
				(d)Effective
			 dateThe amendments made by subsections (a) and (b), and the
			 provisions of subsection (c), shall apply to contracts entered into or renewed
			 with recovery audit contractors under section 1893(h) of the Social Security
			 Act (42 U.S.C. 1395ddd(h)), medicare administrative contractors under section
			 1874A of the Social Security Act (42 U.S.C. 1395kk–1) and Comprehensive Error
			 Rate Testing (CERT) program contractors, respectively, on or after the date of
			 the enactment of this Act.
			7.Assuring due
			 process in application of guidelines for reopening and revision of
			 determinationsSection
			 1869(b)(1)(G) of the Social Security Act (42 U.S.C. 1395ff(b)(1)(G)) is amended
			 by adding at the end the following: The Secretary’s compliance with such
			 guidelines shall be subject to administrative and judicial review under this
			 section..
		
